DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A, drawn to claims 1-7,9, and 11-14 in the reply filed on 4/29/22 is acknowledged.  The traversal is on the ground(s) that the species are similar to one another and it is expected that the examiner would find references relevant to all of the identified species using the same fields of search and there would be undue burden on the examiner.  This is not found persuasive because there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species require a different field of search (for example, searching different classes/subclasses, and/or electronic resources, and employing different search queries) and the prior art applicable to one species would likely not be applicable to another species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-8,10, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/29/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moorhouse (US 1,620,731).
Claim 1:  Moorhouse provides a mating assembly (Fig. 1), comprising: a first mating component (21/22) ; a second mating component (18); a bolt (24) to bolt first and second mating components together; and an alignment pin (25) to align the first and second mating components so that the first and second mating components can be bolted together, the alignment pin being configured to yield upon an application of a specified load thereto, and a magnitude of the specified load being less than magnitudes of loads expected to be transferred between the first and second mating components through the bolt once bolting is complete (lines 102-109, during use of the steering wheel the alignment pin will yield upon an application of a specified load).
Claim 2: Moorhouse provides the first mating component (21/ 22) comprises a vehicle component (21 is a steering wheel) and the second mating component comprises a mounting bracket (18, lines 86-88; the enlarged part 18 of the steering post forms a support or bracket for a steering wheel 21).
Claim(s) 1,3, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Go Boncan et al.  (US 6,817,238).
Claim 1:  Go Boncan et al. provides a mating assembly (Fig. 1-2), comprising: a first mating component (60) ; a second mating component (70); a bolt (20) to bolt first and second mating components together; and an alignment pin (26) to align the first and second mating components so that the first and second mating components can be bolted together, the alignment pin being configured to yield upon an application of a specified load thereto, and a magnitude of the specified load being less than magnitudes of loads expected to be transferred between the first and second mating components through the bolt once bolting is complete (Col.  6 line 47- Col. 7 line 35; as the mold moves the alignment pin will yield upon an application of a specified load).
Claim 3: Go Boncan et al. provides the bolt is provided as multiple bolts (20,30) and the alignment pin (26 and 36) is provided as multiple alignment pins (Fig. 2).
Claim 6:  Go Boncan et al. provides an alignment pin (26, Fig. 2) to align first (60) and second (70) mating components so that the first and second mating components can be bolted together (Fig. 2), the alignment pin comprising: a body having a first end tightly fittable into the first mating component (Fig. 2) and a second end tightly fittable into the second mating component (Col. 7 lines 7-14), a geometry of the body being configured to facilitate alignment of the first and second mating components prior to bolting and to cause the body to yield upon an application of a specified load thereto,
a magnitude of the specified load being less than magnitudes of loads expected to be transferred between the first and second mating components once bolting is complete (Col. 6 line 47- Col. 7 line 35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go Boncan et al.  (US 6,817,238) in view of Nippon (JPS5769109A; Foreign reference and English translation submitted by applicant on 5/14/2020).
Claim 4: Go Boncan et al. fails to disclose the alignment pin is notched at respective mating surfaces of the first and second mating components.
However, Nippon teaches an alignment pin (11, Fig. 4) that is notched (12) at respective mating surfaces of the first (7) and second mating components (6).
Therefore, it would have been obvious to modify the alignment pin provided by Go Boncan et al. to include the notch as taught by Nippon in order to detect when an overload has occurred and prevent breakage of the assembly.
Further, it would have been obvious to modify the alignment pin provided by Go Boncan et al. to include the notch as taught by Nippon because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Claim 5: Nippon teaches the material of the alignment pin has a lower yield strength than materials of the first and second mating components and materials of the bolt (as it is able to break when an overload has occurred; paragraph [0002]).
Claim 11: Nippon teaches the alignment pin (11) has a notch (12) between the first end and the second end (Fig. 4).
Claim 12: Nippon teaches the notch (12) is located at respective mating surfaces of the first and second mating components (Fig. 4).
Claim 13: Nippon teaches the notch (12) extends around a circumferential entirety of the body (paragraph [0002], top of page 2; “circumferential groove 12”).
Claim 14: Nippon teaches the body has a substantially uniform diameter at the first and second ends and a reduced diameter at the notch (Fig. 4).
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go Boncan et al.  (US 6,817,238) in view of AAPA (paragraph [0003]).
Claim 7: While Go Boncan et al. provides an alignment pin, he fails to explicitly disclose the alignment pin comprises a rigid or semi-rigid material.
	However, AAPA teaches that alignment pins are typically made of steel or other strong materials (paragraph [0003]).
	Therefore, it would have been obvious to make the alignment pin provided by Go Boncan et al. to comprise a rigid or semi-rigid material as taught by AAPA since it is known in the art to manufacture them to comprise a rigid or semi-rigid material.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go Boncan et al.  (US 6,817,238) in view of Kabir et al. (US 2007/0193406).
Claim 9: Go Boncan et al. fails to explicitly disclose the first end is tapered and the second end is tapered.
However, Kabir et al. teaches an alignment pin that includes a first end that is tapered and a second end that is tapered (20 has a first tapered end 44 and a second tapered end 46; Fig. 1,4; paragraph [0015]).
Therefore, it would have been obvious to modify the alignment pin provided by Go Boncan et al. to include the tapered ends as taught by Kabir et al. in order to provide an interference free insertion into the components to be assembled.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        5/4/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726